DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1 -7 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Kuniyosi et al. (USPGPUB 2012/0181974) discloses an electric power management system includes a power generation apparatus for generating electric power, a power meter for receiving grid-connected information and a power conditioner for outputting the electric power generated by the power generation apparatus to the electric power system based on the grid-connected information, Guymon et al (USPGPUB 2012/0223840) discloses a  smart-grid communication system including a plurality of receptacles and a power management gateway in electrical communication with each of the plurality of receptacles is presented.  Each of the power modules of the plurality of receptacles provides power usage information to the power management gateway.  Also, the power usage information is transmitted via a first communication means to the power management gateway and the power management gateway transmits the information via a second communication means to one or more external communications sources, and Forbes, JR. (USPPUB 20140039701) disclosed a 
Claim 1, a smart gateway device being in communication with the server; a power detection device being in communication with the smart gateway device; a smart meter; a first power control device being electrically connected to the smart meter, the first power control device providing a first power; a power generation device being electrically connected to the first power control device; a second power control device being electrically connected to the smart meter to receive a second power; a plurality of electronic devices being electrically connected to the second power control device; and a power storage device being electrically connected to the second power control device; wherein the power detection device detects a value of a supply current per second of the first power of the first power control device, and the power detection device detects a value of a used current per second of the second power of the second power control device; wherein the power detection device provides a current difference of a value of the supply current and a value of the used current to the first power control device and the smart gateway device, and the first power control device adjusts the first power at least based on the current difference.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119